Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 8 September 2022.  Examiner thanks Attorney Bruzzone for elaboration provided within telephonic interview conducted 26 August 2022.  Due to amendment of the claimed limitations, rejection of Claims 1 & 20 under 35 USC 112 has been withdrawn.  Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakonda et al (USPG Pub No. 20220058528A1; Murakonda hereinafter) in view of Greenspan et al (USPG Pub No. 20180173372A1; Greenspan hereinafter) further in view of Campos et al (USPG Pub No. 20030212693A1; Campos hereinafter).

As for Claim 1, Murakonda teaches, A method of persisting and performing a clustering analysis, the method comprising: 
defining an analysis configuration that includes meta-data identifying: a selected data set and a location of the selected data set, a plurality of clustering algorithms and a location of the plurality of clustering algorithms, and a plurality of data regularizers and a location of the plurality of data regularizers (see pp. [0015-0018]; e.g., the reference of Murakonda provides a data pipeline tool having a machine-learning interface that can be utilized to configure data pipelines or workflows for the development, training, and testing of models, such as machine learning models “ML models”.  The tool may pull metadata from one or more of a plurality of data sources and insert metadata into data service catalogs.  According to paragraphs [0050-0056], the tool provides for the instantiation of one or more data objects, such as a dataset and/or datastore for retrieving the dataset is specified to be fed to one or more models where each of the one or more data source objects include one or more parameters identifying pieces of information, such as a “unique ID” and “network address” {i.e. location information}.  Regarding one or more model objects, paragraph [0052] teaches that each model object may include or reference information particular to an instantiated object, such as “unique ID”, “model type”, and mapping information.  The models provide for the visualization of a cluster of datapoints as predictive results generated by the one or more models, as discussed within at least paragraphs [0085-0086], considered equivalent to Applicant’s “clustering models”.  In regards to Applicant’s one or more of a plurality of “data regularizers”, paragraphs [0042-0044] describe the utilization of one or more databases having at least stored “database source templates” for preconfigured ML models/algorithms, considered equivalent to Applicant’s data regularizers, where the one or more data source templates can represent an HDFS database type or schema stored in one or more databases, for example); and
generating a unique data regularizer identifier for each of the plurality of data regularizers of the analysis configuration and storing each unique data regularizer identifier in a data regularizer management table along with meta-data for each of the data regularizer identifiers, wherein each of the unique data regularizer identifiers is linked to the job identifier (see pp. [0042-0044]; e.g., In regards to Applicant’s one or more of a plurality of “data regularizers”, paragraphs [0042-0044] describe the utilization of one or more databases having at least stored “data source templates” for preconfigured ML models or algorithms, considered equivalent to Applicant’s data regularizers, where the one or more data source templates can represent an HDFS database type or schema stored in one or more databases, for example.  Each template represents a class or template definition of a type of item that may be instantiated to create an object, including a number of preconfigured attributes associated with each corresponding type of item.  Each template is associated with a graphic or icon, which is displayed to a user using the tool.  Input parameters, such as a database name or an IP address for a particular data source to be used to train a model, can be considered a unique identifier associated with one or more templates being configured within a canvas/configuration area tasked with the management of information.  As stated within rationale provided above, at least paragraph [0056] teaches that data source objects, such as data source templates, may reference any of a number of parameters, including features of interest and metadata pertaining to the object in question.  Information such as an ID parameter having a unique value to an object, IP address parameter, and type parameter indicative of a type is included at least within a data source object, for example, where each parameter may also include metadata particular to the parameter); 
generating a unique model identifier for each of the plurality of clustering models of the analysis configuration and storing each unique model identifier in a model management table along with meta-data for each of the model identifiers, wherein each of the unique model identifiers is linked to the job identifier (see pp. [0042-0045]; e.g., the primary reference teaches of the utilization of one or more of a plurality of model templates, equivalent to Applicant’s model identifier, which each represents different types of ML models or algorithms {i.e. KNN, LDA}.  As discussed within the cited paragraphs [0042-0045], each template represents a class or template definition of a type of item that may be instantiated to create an object, where a ”class” or “template definition of a type” are identifiers.  According to at least paragraph [0045], model templates “represent a different type of ML model or algorithm”, such as “classification an regression tree models” and “reinforcement learning models”.  Databases are utilized for the storage of templates, equivalent to the “...storing each unique identifier in a model management table...” limitation.  A GUI may be utilized to instantiate a workflow, and will prompt a user for data in relation to a requested model, such as IP address and name, as elaborated upon within paragraph [0069], considered equivalent to “meta-data” pertaining to the particular model identifier {i.e. “template” of Murakonda}.  Paragraph [0049] discusses that each object in the one or more databases used for instantiating objects is a data structure, set of variables, set of functions, set of variables, or some combination thereof, referenceable by an identifier associated with the object, thus, reading on Applicant’s “job identifier” as the generated workflow/data pipeline object is referenced by its respective identifier); 
specifying the job identifier to a clustering analysis application causing the analysis configuration, the plurality of clustering models and the plurality of data regularizers to load into the clustering analysis application (see pp. [0036-0039], [0054]; e.g., As stated within paragraph [0054], workflow objects represent s a data pipeline or workflow involving a particular model, as well as data inputs/outputs for that particular model. One or more of a plurality of identifiers pertaining to models is referenced by the workflow object, and may reference additional objects such as training data objects, testing/validation objects, input data objects, model objects, or destination objects, as well as defined relationships between any of the one or more objects, indicative of a flow of data.  Earlier text of paragraphs [0036-0039] of Murakonda teaches of at least feeding {i.e. equivalent to Applicant’s “load” limitation} training data and input data into a data pipeline tool for the development of one or more models); and 
receiving a plurality of scores resulting from a cluster analysis performed by the clustering analysis application based on the job identifier (see pp. [0037-0038]; e.g., the reference of Murakonda teaches of performing a testing/validation process for at least one or more identified models, where “accuracy metrics” can be generated and/or derived for corresponding models being evaluated by the pipeline tool.  Accuracy metrics include key performance indicators, and are considered equivalent to Applicant’s plurality of scores resulting from a cluster analysis).
Murakonda does not appear to explicitly recite the limitations of, “generating a unique configuration identifier, associating the unique configuration identifier with the analysis configuration, and storing the unique configuration identifier in a configuration management table along with the meta-data of the analysis configuration” and “generating and storing a job identifier that identifies a clustering analysis to be performed, wherein the job identifier is linked to the unique configuration identifier“. 
The reference of Greenspan appears to recite the limitations of, “generating a unique configuration identifier, associating the unique configuration identifier with the analysis configuration, and storing the unique configuration identifier in a configuration management table along with the meta-data of the analysis configuration ((see pp. [0113-0116]; e.g., the reference of Greenspan serves as an enhancement to the teachings of Murakonda by incorporating at least one or more of a plurality of tables which help to assign each data element {i.e. a value of a metric} a data unique identifier, such as a value in a namespace, specific to the collaborative session or specific to a computing hosting the session, as well as references to unique identifiers of other data elements in the same fashion claimed by Applicant, as a plurality of unique identifiers assigned to a plurality of elements within one or more collaborative sessions are linked based on the metrics involved.  As stated within rationale provided above, at least paragraphs [0043-0045] of Greenspan teaches of forming and updating at least a “graph-effectiveness matrix”, which is utilized for the visualization of correlations amongst clusters.  As stated, “...computer vision algorithms analyze and score screenshots of the visualizations available in the catalog of graphs and to extract relevant properties from which scores may be determined”, thus, utilizing tools for associating extracted features/identifiers and scores when correlating clusters); and
generating and storing a job identifier that identifies a clustering analysis to be performed, wherein the job identifier is linked to the unique configuration identifier (see pp. [0043-0045]; e.g., the reference of Greenspan teaches of forming and updating at least a “graph-effectiveness matrix”, which is utilized for the visualization of correlations amongst clusters.  As stated, “...computer vision algorithms analyze and score screenshots of the visualizations available in the catalog of graphs and to extract relevant properties from which scores may be determined”, thus, utilizing tools for associating extracted features/identifiers and scores when correlating clusters).
The combined references of Murakonda and Greenspan are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the assigning and association of identifiers and assigned scores within one or more tables, as taught by Greenspan, with the method of Murakonda, in order to alleviate the difficulties of referring to data in messages, as different data sources may have different data schemas and different address spaces and name spaces. (Greenspan; [0113])
	The references of Murakonda and Greenspan do not appear to recite the amended limitation of, “generating a plurality of clustering models using the plurality of clustering algorithms and the selected data set, with each possible combination representing a unique clustering model”.
	The reference of Campos recites the limitation of, “generating a plurality of clustering models using the plurality of clustering algorithms and the selected data set, with each possible combination representing a unique clustering model” (see pp. [0109-0111], [0127], [0187-0189]; e.g., the reference of Campos serves as an enhancement to the combined teachings of Murakonda and Greenspan, and provides the capability to perform cluster analysis and improved performance in model building, where scaled, sophisticated clustering algorithms are implemented to handle large datasets with a large number of attributes used for creating and training a variety of unsupervised clustering models {i.e. pp. [0059-0064]: “K-Means”/”mixture models”}.  Paragraphs [0109-0111] provide an example where a “center-based clustering model” is built using the “K-Means algorithm”.  Paragraph [0127] teaches of the utilization of an “O-cluster build module” for the creation of a hierarchical grid-based clustering model having points clustered by the “K-Means algorithm”.  Additionally, paragraphs [0187-0189] provide teachings describing the generation of a “clustering model” using the “K-means clustering process”, where at least paragraph [0189] teaches of “mixture model routines” that include software modules to generate a clustering model using the mixture model clustering process.  The teachings provided within the cited paragraphs are examples of the building of at least two or more clustering models using at least a “K-means algorithm”, “mixed model routines”, or “O-cluster build model”).
	The combined references of Murakonda, Greenspan, and Campos are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of clustering models using clustering algorithms, as taught by Campos, with the methods of Greenspan and Murakonda, because a need arises for a technique by which cluster analysis may be performed that provides improved performance in model building and data mining, good integration with various databases, and flexible specification and adjustment of the models being built (Campos; [0006])


As for Claim 3, Murakonda teaches, “wherein meta-data for each model identifier includes a location, type and parameter of the clustering model” (see pp. [0042-0045]; e.g., the primary reference teaches of the utilization of one or more of a plurality of model templates, equivalent to Applicant’s model identifier, which each represents different types of ML models or algorithms {i.e. KNN, LDA}.  A GUI may be utilized to instantiate a workflow, and will prompt a user for data in relation to a requested model, such as IP address and name, as discussed within paragraph [0069]).


As for Claim 4, Murakonda teaches, wherein each unique model identifier is additionally linked to a single one of the unique data regularizer identifiers (see pp. [0042-0045, [0052]; e.g., in addition to the plurality of identified model templates discussed above, model objects representing a particular model or algorithm and utilized within a workflow from one or more model templates, include or reference information particular to the instantiated object, such as unique ID, model type, ID of data source objects, and mapping of input/output objects to particular inputs/outputs of the one or more models, reading on Applicant’s claimed limitation.  As discussed within rationale provided above, and in regards to Applicant’s one or more of a plurality of “data regularizers”, paragraphs [0042-0044] describe the utilization of one or more databases having at least stored “database source templates” for associated, preconfigured ML models or algorithms.  
As for Claim 5, Murakonda teaches, wherein at least one of the plurality of unique data regularizer identifiers is linked to a plurality of unique model identifiers (see pp. [0042-0044], [0054]; e.g., As discussed within rationale provided above, and in regards to Applicant’s one or more of a plurality of “data regularizers”, paragraphs [0042-0044] describe the utilization of one or more databases having at least stored “database source templates” for associated, preconfigured ML models or algorithms, where the data source templates are inclusive of the one or more model templates, therefore, linking the models.  Each template represents a class or template definition or type {i.e. considered equivalent to Applicant’s “unique model identifier”}, which may be instantiated to create an object.  Each template includes preconfigured attributes associated with a corresponding type of item, and are further associated with particular parameter values or other particular information).

As for Claim 6, Murakonda provides an interface enabling simple annotation and sharing of analytics.
Murakonda does not appear to explicitly recite the limitation of, “further comprising associating the cluster analysis with a unique score configuration identifier and linking the unique score configuration identifier to the job identifier”. 
The reference of Greenspan appears to recite the limitation, “further comprising associating the cluster analysis with a unique score configuration identifier and linking the unique score configuration identifier to the job identifier” (see pp. [0043-0045]; e.g., the reference of Greenspan teaches of forming and updating at least a “graph-effectiveness matrix”, which is utilized for the visualization of correlations amongst clusters.  As stated, “...computer vision algorithms analyze and score screenshots of the visualizations available in the catalog of graphs and to extract relevant properties from which scores may be determined”, thus, utilizing tools for associating extracted features/identifiers and scores when correlating clusters).
The combined references of Murakonda and Greenspan are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the assigning and association of identifiers and assigned scores within one or more tables, as taught by Greenspan, with the method of Murakonda, in order to alleviate the difficulties of referring to data in messages, as different data sources may have different data schemas and different address spaces and name spaces. (Greenspan; [0113])
As for Claim 7, Murakonda provides an interface enabling simple annotation and sharing of analytics.
Murakonda does not appear to explicitly recite the limitation of, “further comprising assigning a score stage configuration identifier to the plurality of scores and persisting the score stage configuration identifier along with the associated scores in a score table”.
The reference of Greenspan appears to recite the limitation of, “further comprising assigning a score stage configuration identifier to the plurality of scores and persisting the score stage configuration identifier along with the associated scores in a score table”(see pp. [0113-0116]; e.g., the reference of Greenspan serves as an enhancement to the teachings of Murakonda by incorporating at least one or more of a plurality of tables which help to assign each data element {i.e. a value of a metric} a data unique identifier, such as a value in a namespace, specific to the collaborative session or specific to a computing hosting the session, as well as references to unique identifiers of other data elements in the same fashion claimed by Applicant, as a plurality of unique identifiers assigned to a plurality of elements within one or more collaborative sessions are linked based on the metrics involved.  As stated within rationale provided above, at least paragraphs [0043-0045] of Greenspan teaches of forming and updating at least a “graph-effectiveness matrix”, which is utilized for the visualization of correlations amongst clusters.  As stated, “...computer vision algorithms analyze and score screenshots of the visualizations available in the catalog of graphs and to extract relevant properties from which scores may be determined”, thus, utilizing tools for associating extracted features/identifiers and scores when correlating clusters). 
The combined references of Murakonda and Greenspan are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the assigning and association of identifiers and assigned scores within one or more tables, as taught by Greenspan, with the method of Murakonda, in order to alleviate the difficulties of referring to data in messages, as different data sources may have different data schemas and different address spaces and name spaces. (Greenspan; [0113])

As for Claim 8, Murakonda provides an interface enabling simple annotation and sharing of analytics.
Murakonda does not appear to explicitly recite the limitation of, “further comprising linking the score stage configuration identifier with the job identifier”.
Greenspan teaches, “further comprising linking the score stage configuration identifier with the job identifier” (see pp. [0037-0038]; e.g., Accuracy metrics pertaining to the evaluation of model objects/templates have corresponding values and attributes, such as key performance indicators and comparisons between predicted and actual results.  Additionally, and as stated within at least paragraph [0059], model objects may have one or more parameters, and may reference any of a number of parameters, including features of interest and metadata pertaining to the object in question.  Information such as an ID parameters having a unique value to an object, type parameters indicative of a type, and one or more output ID parameters having values storing IDs for objects representing datastores where predictive results from the model are to be stored.  As stated within rationale provided above, at least paragraphs [0043-0045] of Greenspan teaches of forming and updating at least a “graph-effectiveness matrix”, which is utilized for the visualization of correlations amongst clusters.  As stated, “...computer vision algorithms analyze and score screenshots of the visualizations available in the catalog of graphs and to extract relevant properties from which scores may be determined”, thus, utilizing tools for associating extracted features/identifiers and scores when correlating clusters).
The combined references of Murakonda and Greenspan are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the assigning and association of identifiers and assigned scores within one or more tables, as taught by Greenspan, with the method of Murakonda, in order to alleviate the difficulties of referring to data in messages, as different data sources may have different data schemas and different address spaces and name spaces. (Greenspan; [0113])

As for Claim 9, Murakonda teaches, further comprising: 
specifying the job identifier to an analysis metrics application causing the analysis configuration, plurality of clustering models and plurality of data regularizers to load into the analysis metrics application (see pp. [0036-0039], [0054]; e.g., As stated within paragraph [0054], workflow objects represent s a data pipeline or workflow involving a particular model, as well as data inputs/outputs for that particular model. One or more of a plurality of identifiers pertaining to models is referenced by the workflow object, and may reference additional objects such as training data objects, testing/validation objects, input data objects, model objects, or destination objects, as well as defined relationships between any of the one or more objects, indicative of a flow of data.  Earlier text of paragraphs [0036-0039] of Murakonda teaches of at least feeding {i.e. equivalent to Applicant’s “load” limitation} training data and input data into a data pipeline tool for the development of one or more models); and 
receiving analysis metrics resulting from a metrics analysis performed by the analysis metrics application based on the job identifier (see pp. [0037-0038]; e.g., the reference of Murakonda teaches of performing a testing/validation process for at least one or more identified models, where “accuracy metrics” can be generated and/or derived for corresponding models being evaluated by the pipeline tool.  Accuracy metrics include key performance indicators, and are considered equivalent to Applicant’s plurality of scores resulting from a cluster analysis).
As for Claim 10, Murakonda teaches, further comprising assigning an analysis stage configuration identifier to the analysis metrics and persisting the analysis stage configuration identifier along with the analysis metrics in analysis table (see pp. [0037-0038]; e.g., Accuracy metrics, such as key performance indicators, pertain to the evaluation of model objects/templates having corresponding values and attributes, with at least key performance indicators and comparisons between predicted and actual results being derived during the evaluation of the performance of one or more models, thus, reading on Applicant’s claimed limitation as one or more evaluation identifiers are associated with the implementation of at least a testing/validation process on one or more models in order to generate actual target feature values {i.e. analysis metrics}.  According to at least paragraph [0049], one or more databases are used to store objects instantiated by the use of one or more tools, such as the storage of “testing/validation data objects”, “one or more model objects”, and one or more of a set of variables referencable by way of an identifier associated with the object).

As for Claim 11, Murakonda teaches, further comprising further comprising linking the analysis stage configuration identifier with the job identifier (see pp. [0054-0055]; e.g., the cited portions of the primary reference are directed to one or more workflow objects representing a data pipeline and involving one or more particular models, with each workflow object referencing information particular to the model {i.e. identifiers: “model type”, “model ID”}.  As stated, “...Each workflow object may reference unique identifiers for each model, data source, and data destination included in the workflow. In some instances, each workflow object may include or reference other objects, such as training data objects, testing/validation objects, input data objects, model objects, or data destination objects, as well as defined relationships between any one or more of these objects...These relationships...may indicate the flow of data from data sources to the model and from the model to one or more data destinations”, reading on Applicant’s claimed limitation, as one or more objects and identifiers of a workflow are referenceable to one another.  According to earlier text of paragraph [0018], a workflow depicts the steps needed to complete a job, and contain data mapping between the data and model inputs, for example).

Independent Claim 20 amounts to a method comprising instructions that, when executed by one or more processors, performs steps of persisting and performing a clustering analysis of Independent Claim 1.  Accordingly, Independent Claim 20 is rejected for substantially the same reasons as presented above for Independent Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Murakonda; see Fig. 1a; see pp. [0102-0110]; e.g., method for implementation integrating hardware and software components).



Claims 12, 13, & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakonda et al (USPG Pub No. 20220058528A1; Murakonda hereinafter) in view of Chan et al (USPG Pub No. 20200387818A1; Chan hereinafter).

As for Claim 12, Murakonda teaches, A method of persisting and performing a clustering analysis comprising: 
within a large data electronic file system, generating a job identifier and linking the job identifier with a configuration identifier, a plurality of model identifiers and a plurality of data regularization identifiers, wherein each of the configuration identifier, model identifiers and data regularization identifiers are stored in respective management tables of the file system along with meta-data indicating a physical location of an analysis configuration, a physical location of a data regularizer and a physical location of a clustering model, respectively (see pp. [0054], [0066-0068], [0071]; e.g., the cited paragraphs of the primary reference teach of instantiating a workflow, considered equivalent to Applicant’s “job”, where the created workflow identifies a plurality of utilized objects and identifiers critical to the configuration area of a user GUI.  A workflow object includes at least a model object, training data objects, and user input of attributes {i.e. IP address} for further analysis and manipulation within the canvas area.  Previously cited paragraph [0049] discusses that each object in the one or more databases used for instantiating objects is a data structure, set of variables, set of functions, set of variables, or some combination thereof, referenceable by an identifier associated with the object, thus, reading on Applicant’s “job identifier” as the generated workflow/data pipeline object is referenced by its respective identifier); 
specifying the job identifier to a clustering analysis application causing the analysis configuration, the clustering models and the data regularizers to load into the clustering analysis application (see pp. [0016], [0066-0068]; e.g., the reference of Murakonda’s provided tool {i.e. equivalent to Applicant’s “clustering analysis application”} within a GUI is used to display a canvas/configuration area, along with one or more “libraries” of templates that can allow a user to “drag and drop” objects into the canvas area, such as the dropping of an “icon” {i.e. identifier} representing a particular type of ML model or algorithm, for example. The cited paragraphs [0066-0068] teach of the instantiation of one or more workflows, equivalent to Applicant’s “job”, through the dragging and dropping of one or more of a plurality of icons, objects and templates into a canvas/configuration area for the setting and/or modifying of one or more values for objects associated with instantiated objects); and
“receiving a plurality of scores resulting from a cluster analysis performed by the clustering analysis application based on the job identifier” (see pp. [0037-0038]; e.g., the reference of Murakonda teaches of performing a testing/validation process for at least one or more identified models, where “accuracy metrics” can be generated and/or derived for corresponding models being evaluated by the pipeline tool.  Accuracy metrics include key performance indicators, and are considered equivalent to Applicant’s plurality of scores resulting from a cluster analysis). 
The reference of Murakonda does not appear to recite the amended limitation of, “tracking degradation of a clustering model over time to reduce the number clusters used in a clustering model”.
The reference of Chan recites the limitation of, “tracking degradation of a clustering model over time to reduce the number clusters used in a clustering model” (see pp. [0070-0071], [0073], [0081]; e.g., the reference of Chan serves as an enhancement to the teachings of Murakonda by providing methods of building one or more of a plurality of models using at least one or more of a plurality of algorithms that are used for solving specific problems. The reference of Chan also provides performance monitoring and model adaptation for the plurality of generated models, further detecting degraded performance over time as the root-cause of a system’s poor performance can be an out-of-date sub-model, for example. The reference of Chan teaches of providing a significant input dimension reduction using multiple techniques that identifies inputs for final inclusion to a model or solution, and “drop” {i.e. “reduce”} inputs that show no or relatively less correlations with a selected output).
The combined references of Murakonda and Chan are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of clustering models using clustering algorithms, as taught by Chan, with the method of Murakonda, in order to address the challenges of calibrating and running full-scale models in terms of cost and sustainability that heavily limits broad applicability in the process industry.  (Chan; [0002])

As for Claim 13, Murakonda teaches, wherein the meta-data of the configuration identifier indicates a data set to be used (see pp. [0050]; e.g., According to paragraph [0050-0051], a tool provides for the instantiation of one or more data objects, such as a dataset and/or datastore for retrieving the dataset is specified to be fed to one or more models where each of the one or more data source objects include one or more parameters identifying pieces of information, such as a “unique ID” and “network address” {i.e. location information}).
As for Claim 15, Murakonda teaches, wherein the meta-data for the model identifier includes a type and parameter of the clustering model (see pp. [0042-0045]; e.g., the primary reference teaches of the utilization of one or more of a plurality of model templates, equivalent to Applicant’s model identifier, which each represents different types of ML models or algorithms {i.e. KNN, LDA}.  A GUI may be utilized to instantiate a workflow, and will prompt a user for data in relation to a requested model, such as IP address and name, as discussed within paragraph [0069]).
As for Claim 16, Murakonda teaches, wherein each of the plurality of model identifier is additionally linked to a single one of the data regularizer identifiers (see pp. [0042-0045, [0052]; e.g., in addition to the plurality of identified model templates discussed above, model objects representing a particular model or algorithm and utilized within a workflow from one or more model templates, include or reference information particular to the instantiated object, such as unique ID, model type, ID of data source objects, and mapping of input/output objects to particular inputs/outputs of the one or more models, reading on Applicant’s claimed limitation.  As discussed within rationale provided above, and in regards to Applicant’s one or more of a plurality of “data regularizers”, paragraphs [0042-0044] describe the utilization of one or more databases having at least stored “database source templates” for associated, preconfigured ML models or algorithms.  The data source templates are inclusive of the one or more model templates, therefore, linking the models).
As for Claim 17, Murakonda teaches, wherein at least one of the plurality of data regularizer identifiers is linked to a plurality of unique model identifiers (see pp. [0042-0045, [0052]; e.g., in addition to the plurality of identified model templates discussed above, model objects representing a particular model or algorithm and utilized within a workflow from one or more model templates, include or reference information particular to the instantiated object, such as unique ID, model type, ID of data source objects, and mapping of input/output objects to particular inputs/outputs of the one or more models, reading on Applicant’s claimed limitation.  As discussed within rationale provided above, and in regards to Applicant’s one or more of a plurality of “data regularizers”, paragraphs [0042-0044] describe the utilization of one or more databases having at least stored “database source templates” for associated, preconfigured ML models or algorithms.  The data source templates are inclusive of the one or more model templates, therefore, linking the models).
As for Claim 18, Murakonda teaches, further comprising associating the cluster analysis with a unique score configuration identifier and linking the unique score configuration identifier to the job identifier (see pp. [0037-0038]; e.g., the reference of Murakonda teaches of evaluating one or more models using testing data or validation data, where one or more accuracy metrics are derived and associated with the performance of the one or more models, with the assigned accuracy metrics considered equivalent to Applicant’s one or more accuracy metrics).
As for Claim 19, Murakonda teaches, further comprising assigning a score stage configuration identifier to the plurality of scores and persisting the score stage configuration identifier along with the associated scores in a score table (see pp. [0037-0038]; e.g., Accuracy metrics pertaining to the evaluation of model objects/templates have corresponding values and attributes, such as key performance indicators and comparisons between predicted and actual results.  Additionally, and as stated within at least paragraph [0059], model objects may have one or more parameters, and may reference any of a number of parameters, including features of interest and metadata pertaining to the object in question.  Information such as an ID parameters having a unique value to an object, type parameters indicative of a type, and one or more output ID parameters having values storing IDs for objects representing datastores where predictive results from the model are to be stored).




Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murakonda et al (USPG Pub No. 20220058528A1; Murakonda hereinafter) in view of Greenspan et al (USPG Pub No. 20180173372A1; Greenspan hereinafter) further in view of Campos et al (USPG Pub No. 20030212693A1; Campos hereinafter) yet, in even further view of Sobol et al (USPG Pub No. 20190209022A1; Sobol hereinafter).

As for Claim 2, Murakonda provides a data pipeline tool having a machine-learning interface that can be utilized to configure data pipelines or workflows for the development, training, and testing of models, Greenspan teaches of providing cluster analytics and the association of unique identifiers, and Campos teaches of building clustering models using a plurality of clustering algorithms.
The combined references of Murakonda, Greenspan, and Campos are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of clustering models using clustering algorithms, as taught by Campos, with the methods of Greenspan and Murakonda, because a need arises for a technique by which cluster analysis may be performed that provides improved performance in model building and data mining, good integration with various databases, and flexible specification and adjustment of the models being built (Campos; [0006])
The references of Murakonda, Greenspan, and Campos do not recite the limitation of, “wherein meta-data for each data regularizer identifier includes a location, type and parameter of the data regularizer”.
Sobol teaches, “wherein meta-data for each data regularizer identifier includes a location, type and parameter of the data regularizer” (see pp. [0128],  [0235-0237], [0263]; e.g., the reference of Sobol serves as an enhancement to the teachings of the Murakonda, Greenspan, and Campos references, and provides for the utilization of a plurality of clustering-based approaches involving the grouping/clustering/vectoring of a set of objects exhibiting a high degree of similarity, and provides for the use of one or more regularization algorithms, considered equivalent to Applicant’s “data regularizers”, which allow one or more models to adapt to new, changing data, as discussed within paragraph [0263].  The Murakonda reference also refers to one or more “cleansing” and preprocessing components which place data into a more unified, structured and standardized form. Paragraphs [0235-0237] describe a process for the employment of different kinds of methods for the normalization, cleansing or preprocessing of LEAP data received from one or more data sources {i.e. wearable device}, where at least “data acquisition libraries” of various types {i.e. MATLAB, Weka, Shogun} may be used to provide sensor-based data acquisition support, such as class-labeling, noise filtering, and data balancing, as a way to transform the data into a form usable by subsequent feature extraction, algorithm selection, and further analytics. Paragraph [0128] teaches of the use of various communication standards {i.e. pseudo-standard software protocols such as iBeacon, Eddystone, or AltBeacon}, which are used to control the data format and content of a packet payload.  Each standard has individually-defining characteristics equivalent to Applicant’s “meta-data” for each data regularlizer”, such as type, UUID or related identifier, and address, as the UUID of one or more corresponding beacons is linked to a physical location).
The combined references of Murakonda, Greenspan, Campos, and Sobol are considered analogous art for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services concerning “big data”.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of metadata information relating to one or more cleansing algorithms used within a workflow, as taught by Sobol, with the methods of Campos, Greenspan and Murakonda, in order to improve the ability to track at least adverse health conditions of one or more people, and provide data-informed care insights. (Sobol; [0008])



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakonda et al (USPG Pub No. 20220058528A1; Murakonda hereinafter) in view of Chan et al (USPG Pub No. 20200387818A1; Chan hereinafter) further in view of Sobol et al (USPG Pub No. 20190209022A1; Sobol hereinafter).
As for Claim 14, Murakonda provides a data pipeline tool having a machine-learning interface that can be utilized to configure data pipelines or workflows for the development, training, and testing of models, and Chan teaches of monitoring model performance degradation.
The combined references of Murakonda and Chan are considered analogous are for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of clustering models using clustering algorithms, as taught by Chan, with the method of Murakonda, in order to address the challenges of calibrating and running full-scale models in terms of cost and sustainability that heavily limits broad applicability in the process industry.  (Chan; [0002])
The references of Murakonda and Chan do not recite the limitation of, “wherein the meta-data for the data regularizer identifier includes a type and parameter of the data regularizer”.
Sobol teaches, “wherein the meta-data for the data regularizer identifier includes a type and parameter of the data regularizer” (see pp. [0128],  [0235-0237], [0263]; e.g., the reference of Sobol serves as an enhancement to the teachings of the Murakonda and Chan, and provides for the utilization of a plurality of clustering-based approaches involving the grouping/clustering/vectoring of a set of objects exhibiting a high degree of similarity, and provides for the use of one or more regularization algorithms, considered equivalent to Applicant’s “data regularizers”, which allow one or more models to adapt to new, changing data, as discussed within paragraph [0263].  The Murakonda reference also refers to one or more “cleansing” and preprocessing components which place data into a more unified, structured and standardized form. Paragraphs [0235-0237] describe a process for the employment of different kinds of methods for the normalization, cleansing or preprocessing of LEAP data received from one or more data sources {i.e. wearable device}, where at least “data acquisition libraries” of various types {i.e. MATLAB, Weka, Shogun} may be used to provide sensor-based data acquisition support, such as class-labeling, noise filtering, and data balancing, as a way to transform the data into a form usable by subsequent feature extraction, algorithm selection, and further analytics. Paragraph [0128] teaches of the use of various communication standards {i.e. pseudo-standard software protocols such as iBeacon, Eddystone, or AltBeacon}, which are used to control the data format and content of a packet payload.  Each standard has individually-defining characteristics equivalent to Applicant’s “meta-data” for each data regularlizer”, such as type, UUID or related identifier, and address, as the UUID of one or more corresponding beacons is linked to a physical location).
The combined references of Murakonda, Chan, and Sobol are considered analogous art for being within the same field of endeavor, which is techniques for interacting with analytics provided by machine learning services concerning “big data”.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of metadata information relating to one or more cleansing algorithms used within a workflow, as taught by Sobol, with the methods of Chan and Murakonda, in order to improve the ability to track at least adverse health conditions of one or more people, and provide data-informed care insights. (Sobol; [0008])


Response to Arguments
Applicant's arguments and amendments, with respect to at least Murakonda, Greenspan and Sobol’s alleged failure to teach the subject matter of at least Independent Claims 1, 12 and 20 have been fully considered but are persuasive in-part, as the aforementioned references have been maintained for their respective teachings, with updated rationale provided within this communication above, and Applicant’s corresponding concerns being addressed below.    
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 1-20 is made in view of Campos et al (USPG Pub No. 20030212693A1) and Chan et al (USPG Pub No. 20200387818A1, which provide teachings addressing the amended limitations of “generating a plurality clustering models...” and “tracking degradation of a clustering model over time...”, respectively, with updated rationale provided within this communication above.

With respect to Applicant’s argument:
“But Murakonda does not describe using any combinations of algorithms, nor anything that could fairly fit within the definition of a "clustering model" under the broadest reasonable interpretation of that claim element. As described above, claim 1 has been amended to recite "generating a plurality of clustering models using the plurality of clustering algorithms and the selected data set, with each possible combination representing a unique clustering model." The application as filed states that the model generator "utilizes the at least two different clustering 
algorithms 230 with the selected data features to generate all possible combination of data features with each possible combination representing a unique clustering model containing the number of clusters for each number of clusters in the selected range. Based on the number of data features and the number of clusters used by the clustering algorithms, it is possible for each of the different clustering algorithms to produce hundreds or even thousands of unique clustering models." Published Application U.S. Patent Pub. No. 2021/0109906 at [0060].” 

Examiner is not persuaded.  As stated within the updated rationale provided within this communication above, the cited paragraphs [0042-0045] teach that each template represents a class or template definition of a type of item that may be instantiated to create an object, where a ”class” or “template definition of a type” are identifiers.  According to at least paragraph [0045], model templates “represent a different type of ML model or algorithm”, such as “classification an regression tree models” and “reinforcement learning models”.  Databases are utilized for the storage of templates, equivalent to the “...storing each unique identifier in a model management table...” limitation.  A GUI may be utilized to instantiate a workflow, and will prompt a user for data in relation to a requested model/algorithm, such as IP address and name, as elaborated upon within paragraph [0069], considered equivalent to “meta-data” pertaining to the particular model identifier {i.e. “template” of Murakonda}.  Paragraph [0049] discusses that each object in the one or more databases used for instantiating objects is a data structure, set of variables, set of functions, set of variables, or some combination thereof, referenceable by an identifier associated with the object, thus, reading on Applicant’s “job identifier” as the generated workflow/data pipeline object is referenced by its respective identifier.

With respect to Applicant’s argument:
“Greenspan does not remedy this deficiency of Murakonda with respect to the amended claims, nor is it cited as such. Like Murakonda, Greenspan is directed to GUIs and not permutations of data and algorithms into clustering models. Applicant has reviewed Greenspan and did not identify anything that could be fairly construed as a clustering model as claimed. 
While Applicant submits that there is no prima facie case of obviousness even if Murakonda and Greenspan were combined, Applicant also disputes the contention in the Office Action that there would have been a motivation to combine those references whatsoever. 
It is a well-established rule that "using the applicant's structure as a template and selecting elements from the references to fill the gaps" is impermissible in determining whether a motivation to combine exists. In re Gorman, 983 F.2d 982, 987 (Fed. Cir. 1991). Based on the bolded section of the analysis, it appears that the motivation to combine is explicitly based on Applicant's claims as a template. As such, Applicant submits that the Office has erred by using hindsight bias in developing the purported motivation to combine, contrary to the rule in Gorman and others.”

Examiner is not persuaded, and maintains that the combined Murakonda and Greenspan references are analogous art that provide techniques for interacting with analytics provided by machine learning services.  For even further elaboration in support of Examiner’s rationale for combining the aforementioned references, paragraphs [0021-0022] teach of automatically generating dashboards for analytics driven applications by selecting graphs with machine learning models, which serves as an enhancement to the generation and identification of model templates that “represent a different type of ML model or algorithm”, as taught by Murakonda.  Greenspan relied upon paragraph [0113] for motivation in combining the two references, and discussed techniques for mitigating issues in assigning unique data identifiers referring to distributed data objects.  As stated within the cited paragraph [0113], “...Messages sent between computing devices indicating that various values of various metrics are to be displayed, highlighted, selected, augmented, annotated, or the like, may reference these data unique identifiers to indicate which graphical elements in which graphs corresponding to those data items are to be updated or changed”, providing further motivation for the combination of assigning unique identifiers for the reference and location of objects.



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Modarresi et al (USPG Pub No. 20190286739A1) teaches automatically generating meaningful user segments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/23/2022